Title: To James Madison from Israel Whelen, 9 April 1802 (Abstract)
From: Whelen, Israel
To: Madison, James


9 April 1802, Philadelphia. Acknowledges JM’s letter of 2 Apr. [not found] “and the remittance you directed to be made to me, and agreeably to your directions I have paid Mr. Kingston $5775. on a draft from Genl. Stevens’s Agent for that sum, previously taking sufficient security that the charter party on Mr. Kingston’s part had or would be completely & entirely fulfilled.” Reports that “there are letters in town” from Captain Wood of the Peace and Plenty, telling of his arrival at his destination in December 1801.
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p.; docketed by Brent.


